Superior Court
                                               of the
                                      State of Delaware

Jan R. Jurden                                               Leonard L. Williams Justice Center
President Judge                                             500 North King Street, Suite 10400
                                                            Wilmington, Delaware 19801-3733
                                                            Telephone (302) 255-0665


                                           April 12, 2021


Brian Livingston
SBI# 00741658
James T. Vaughn Correctional Center
1181 Paddock Road
Smyrna, DE 19977

       RE: State v. Brian Livingston, ID No. 1601011422

Dear Mr. Livingston:

       The Court has received your Motion for Modification of Sentence for an
Offense Committed as a Juvenile dated January 25, 2021.1 In your Motion, you seek
to invoke Superior Court Criminal Rule 35A.2 For the reasons discussed below, the
Court finds that you are ineligible to file a motion pursuant to Rule 35A.

       To begin, Rule 35A

       governs the procedure on an application by a person in custody under a
       sentence of this court imposed for an offense that was committed before
       the person had reached his or her eighteenth birthday seeking exercise
       of the court’s retained jurisdiction to modify that sentence pursuant to
       11 Del. C. § 4204A.3

The application must be made “by a motion for sentence modification.”4 But that
motion “may not be filed until the time-served eligibility requirements set forth in


1
  D.I. 17.
2
  Id.
3
  Del. Super. Ct. R. Crim. P. 35A(a)(1).
4
  Del. Super. Ct. R. Crim. P. 35A(b)(1).
11 Del. C. § 4204A are met.”5 The time-served eligibility requirements appear in
§ 4204A(d)(1) and (2):

       (1) Notwithstanding any provision of this title to the contrary, any
       offender sentenced to an aggregate term of incarceration in excess of
       20 years for any offense or offenses other than murder first degree that
       were committed prior to the offender’s eighteenth birthday shall be
       eligible to petition the Superior Court for sentence modification after
       the offender has served 20 years of the originally imposed Level V
       sentence.

       (2) Notwithstanding any provision of this title to the contrary, any
       offender sentenced to a term of incarceration for murder first degree
       when said offense was committed prior to the offender’s eighteenth
       birthday shall be eligible to petition the Superior Court for sentence
       modification after the offender has served 30 years of the originally
       imposed Level V sentence.6

      Section 4204A(d)(1) applies in your case. You were sentenced for the
offenses of Manslaughter, Second-Degree Robbery, and Second-Degree
Conspiracy; you were 17 years old when you committed those offenses; and you
were sentenced to an aggregate term of incarceration of 32 years.7 You have not
served 20 years of the originally imposed Level V sentence.8 In fact, you might
never serve 20 years of Level V time because the unsuspended portion of your Level
V time is 12 years.9

      Because you have not met “the time-served eligibility requirements set forth
in 11 Del. C. § 4204A,” you may not file a motion for modification of sentence
pursuant to Rule 35A.10 Accordingly, your Motion is DENIED.11

       IT IS SO ORDERED.



5
  Del. Super. Ct. R. Crim. P. 35A(b)(4).
6
  11 Del. C. § 4204A(d)(1)–(2) (emphasis added).
7
  D.I. 11.
8
  See id. (noting that your sentence took effect on January 17, 2016).
9
  See id.
10
   Del. Super. Ct. R. Crim. P. 35A(b)(4).
11
   Note, however, that this decision does not preclude your seeking an application for good cause
shown pursuant to 11 Del. C. § 4217. Del. Super. Ct. R. Crim. P. 35A(a)(2).
                                                  2
                                   Very truly yours,

                                   /s/Jan R. Jurden

                                   Jan R. Jurden, President Judge



JRJ:mls
cc: Prothonotary
     Brian J. Robertson, DAG




                               3